                       No. 6:19-cv-00420

                  Jason Alexander Boehm,
                           Plaintiff,
                              v.
                       Commissioner,
               Social Security Administration,
                          Defendant.

                Before B ARKER , District Judge

                           ORDER

    Defendant filed a motion to dismiss, or alternatively, for
summary judgment. Doc. 10. Plaintiff did not respond. On
March 13, 2020, United States Magistrate Judge K. Nicole
Mitchell issued a report and recommendation that defend-
ant’s motion be granted and the complaint be dismissed with
prejudice. Doc. 12. No objections were filed. When no party
objects to a magistrate judge’s report and recommendation
within 14 days of service, the district court “need only satisfy
itself that there is no clear error on the face of the record.”
Douglass v. United Servs. Auto. Ass’n, 79 F.3d 1415, 1420 (5th
Cir. 1996) (en banc) (cleaned up). Here, there is no clear error.
   Therefore, the magistrate judge’s report and recommen-
dation (Doc. 12) is adopted. The motion for summary judg-
ment (Doc. 10) is granted and this action is dismissed with
prejudice. Any motion not previously ruled on is denied as
moot.

                      So ordered by the court on March 31, 2020.



                                   J. C AMPBELL B ARKER
                                 United States District Judge
